Exhibit 10.2

NIGHTINGALE ACQUISITION LIMITED

(Registered in England & Wales No: 5756015)

Registered office: Skadden Arps (UK) LLP, Ref: MEH/JA, 40 Bank Street,

Canary Wharf, London E14 5DS

Strictly Private & Confidential

Borse Dubai Limited

For the attention of: Sayanta Basu

19 September 2007

Dear Sirs

This letter agreement sets out the terms on which Nightingale Acquisition
Limited (“Nightingale”) will sell or procure the sale of 55,966,856 ordinary
shares of 6 79/86 pence each in the capital of the London Stock Exchange Group
plc (the “LSE Shares”) to Borse Dubai Limited, a company registered in the Dubai
International Financial Centre in Dubai with company number 0447 (“Purchaser”).

In this letter agreement reference to a “party” is a reference to a party to
this letter agreement, reference to time is a reference to London time and,
where the context permits, the singular shall include the plural and vice-versa.

 

1. The aggregate consideration payable for the LSE Shares will be £791,371,344.
The LSE Shares will be sold hereunder with full title guarantee free from all
mortgages, charges, pledges, liens, options, restrictions, rights of first
refusal, rights of pre-emption, third party rights or interests, other
encumbrances or security interests of any kind, or other type of agreement or
arrangement having similar effect and together with all rights attaching thereto
including the right to receive all dividends and other distributions declared,
paid or made in respect of the LSE Shares on or after the date of this letter
agreement.

 

2. On 20 September 2007:

 

  (a) Nightingale shall procure that the necessary instructions are made in the
CREST system for the transfer of the LSE Shares that are held by Citibank as
custodian for UBS to the Purchaser at the CREST ID to be notified for this
purpose to Nightingale by the Purchaser as soon as reasonably practicable but in
any event no later than 5pm on 19 September 2007;

 

  (b) The Purchaser shall make the necessary corresponding arrangements through
the CREST system for the transfer by 9am on the Settlement Date as defined below
of £791,371,344 in cash as consideration for the LSE Shares to Citibank as
custodian for UBS, in each case for settlement on 25 September 2007 (the
“Settlement Date”) on a delivery versus payment basis.

Directors: Adena Friedman, Edward Knight, David Warren



--------------------------------------------------------------------------------

3. Save for any press announcement agreed between the parties and any
publication of information relating to the subject matter of this letter
agreement that is substantially consistent with any disclosures contained in any
such press announcement and except as may be required by law, the Panel on
Takeovers and Mergers or any securities exchange or regulatory body to which any
party is subject, no announcement or disclosure in connection with the sale of
the LSE Shares shall be made by the parties without, in the case of the
Purchaser, the prior written consent of Nightingale or The Nasdaq Stock Market,
Inc. (“Nasdaq”) (together, the “Nasdaq Parties”) or, in the case of the Nasdaq
Parties, the prior written consent of the Purchaser, in each case such consent
not to be unreasonably withheld or delayed. Where any announcement or disclosure
is made in reliance on the exception in this paragraph, the party seeking to
make the announcement or disclosure shall use all reasonable endeavours to
consult with the other (the other being the “Consenting Party”) in advance as to
the form, content and timing of the announcement or disclosure save in relation
to any such description as is substantially consistent with any such description
previously approved by the Consenting Party and shall take account of the
reasonable representations of the Consenting Party.

 

4. The execution of this letter agreement by or on behalf of each party will
constitute a separate representation and warranty by it to the other party that:

 

4.1 where it is a corporation, it is validly incorporated, in existence and duly
registered under the laws of its jurisdiction of incorporation and where it is
not a corporation it is validly established and duly registered with the
required authorities;

 

4.2 it has the requisite power and authority to enter into and to perform its
obligations under this letter agreement and to consummate the transactions
contemplated in relation to it hereby and, so far as it is aware having made due
and careful enquiry, all authorisations, approvals, consents and licences
required by it from any third party in order for it to lawfully enter into this
letter agreement and comply with its obligations hereunder have been
unconditionally obtained and are in full force and effect;

 

4.3 the execution and delivery of, and the performance of its obligations under,
this letter agreement will not result in a breach of any provision of its
constitutional documents or result in a breach of any order, judgment or decree
of any court or governmental agency to which it is party or by which it is bound
or of any other contractual commitment to which it is party;

 

4.4 in the case of the Purchaser it has and, on the Settlement Date will have,
sufficient cash available to it to enable it to fully perform its obligations
under this letter agreement and the transaction contemplated thereby;

 

4.5 save as disclosed in or pursuant to this letter agreement it does not have
any interest in securities of LSE (within the meaning thereof for the purposes
of the City Code on Takeovers and Mergers) and is not aware of any person that
might be deemed to be acting in concert with it in relation to the LSE that has
any such interest other than the other parties to this letter agreement;



--------------------------------------------------------------------------------

4.6 it does not hold any information in relation to LSE that constitutes inside
information for the purposes of the Criminal Justice Act 1993 or the Financial
Services and Markets Act 2000 other than its knowledge of the transactions
contemplated in this letter agreement;

 

4.7 in the case of Nightingale and Nasdaq respectively, Nightingale currently
owns 61,291,387 ordinary shares of 6 79/86 pence each in the capital of LSE and
Nasdaq currently owns 2 ordinary shares of 6 79/86 pence each in the capital of
LSE; and

 

4.8 in the case of Nightingale and Nasdaq, they have together provided the
Purchaser with substantially the same information in relation to the LSE Shares
as has been provided by them to other prospective purchasers of the LSE Shares.

 

5. Any time, date or period referred to in this letter agreement may be extended
by mutual agreement of the parties, but as regards any time, date or period
originally fixed or any time, date or period so extended, time shall be of the
essence.

 

6. Each of Nightingale and the Purchaser shall pay its own costs relating and
incidental to this letter agreement. The Purchaser will pay any and all stamp or
other duties or taxes in connection with the transfer to the Purchaser of the
LSE Shares.

 

7. This letter agreement constitutes the entire agreement and understanding
between the parties hereto in connection with the transfer of the LSE Shares
contemplated hereunder. Each party acknowledges that it has not relied on or
been induced to enter into this letter agreement by any representation or
warranty other than as set out in this letter agreement. No party shall be
liable to the other (in equity, contract or tort, under the Misrepresentation
Act 1967 or in any other way) in relation to the sale and purchase of the LSE
Shares for a representation that is not set out in this letter agreement.
Nothing in this paragraph 7 shall have the effect of limiting or restricting any
liability of the parties arising as a result of any fraud, wilful misconduct or
wilful concealment. The Purchaser acknowledges and agrees that neither
Nightingale nor any of its affiliates (including Nasdaq) owes any duty of care
in relation to any information provided in connection with the sale and purchase
of the LSE Shares including information relating to LSE.

 

8. Neither Nightingale nor the Purchaser intend that any term of this letter
agreement shall be enforceable, by virtue of the Contracts (Rights of Third
Parties) Act 1999, by any person who is not a party to this letter agreement.
Notwithstanding the foregoing, if any benefits under this letter agreement are
conferred on any third party by virtue of such statute, the parties to this
letter agreement may agree to vary or rescind the terms hereof without any such
third party’s consent.

 

9. This letter agreement may be executed in counterparts, each of which shall be
deemed to be an original and all of which shall constitute the same agreement.

 

10. This letter agreement shall be governed by and construed in accordance with
English law and each of the parties hereby irrevocably submits (on behalf of
themselves and on behalf of any person on whose behalf they are acting) to the
exclusive jurisdiction of the English courts and waives any objection to
proceedings in such courts on the ground of venue or on the ground that the
proceedings have been brought in an inappropriate or inconvenient forum.



--------------------------------------------------------------------------------

Please confirm your agreement to the foregoing terms of this letter agreement by
executing the enclosed copy and returning the same to Nightingale at the address
shown at the top of the first page of this letter agreement.

Yours faithfully

For and on behalf of

NIGHTINGALE ACQUISITION LIMITED /s/ Adena Friedman Adena Friedman

and

For and on behalf of

THE NASDAQ STOCK MARKET, INC., /s/ David Warren David Warren

We agree to the foregoing terms of this letter agreement.

For and on behalf of

BORSE DUBAI LIMITED /s/ Soud Ba’alway Soud Ba’alway

/s/ Essa Kazim Essa Kazim